DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and the specification, in the submission dated 1/10/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-4, 7, 9-14, 17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a special-shaped display screen, comprising: a first display area including a first boundary and a first pixel area, wherein the first boundary is disposed on an outer periphery of the first pixel area; and a second display area including a second boundary and a second pixel area, wherein the second boundary and the first boundary define an effective display area of the special-shaped display screen; wherein the first pixel area is spliced by a plurality of triangular pixel units; the second pixel area is spliced by a plurality of rectangular pixel units arranged alternately in a face-up configuration and a face-down configuration,  the prior art fails to teach or reasonably suggest,  that each of the rectangular pixel units comprises a first color rectangular sub-pixel unit, a second color rectangular sub-pixel unit, a third color rectangular sub-pixel unit, and a fourth color rectangular sub-pixel unit that have a same size and are spliced to form each of the rectangular pixel units; and a long side of the 
Claims 2-4, 7, 9, 10 and 20 are dependent on claim 1 and are allowable over the prior art of record for at least the same reason as claim 1.
Claim 11 is allowable over the prior art of record for at least the reason that even though the prior art discloses a special-shaped display screen, comprising: a first display area including a first boundary and a first pixel area, wherein the first boundary is disposed on an outer periphery of the first pixel area; and a second display area including a second boundary and a second pixel area, wherein the second boundary and the first boundary define an effective display area of the special-shaped display screen; wherein the first pixel area is spliced by a plurality of triangular pixel units arranged alternatively in a face-up configuration and a face-down configuration, the second pixel area is spliced by a plurality of rectangular pixel units arranged alternately in a face-up configuration and a face-down configuration;  the prior art of record fails to teach or reasonably suggest, 
Claims 12-14, 17, 19 are dependent on claim 11 and are allowable over the prior art of record for at least the same reasons as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chu-Ke et al. (US 2014/0204008) discloses a pixel and sub-pixel arrangement in a display panel.  Rectangular sub-pixels are arranged in an alternating configuration.  However, Chu-Ke does not explicitly disclose a first display area or a second display area with the further limitations of the sub-pixel units formed within the areas. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872